DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 8-9, 22-24, and 26-35 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 44-45 and 51-52, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 44-45 and 51-52 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/30/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments filed 11/16/21 have been fully considered and are persuasive. Applicant’s response and the amendments to the claims have overcome the 35 USC 102 rejections previously set forth in the office action mailed 09/23/21. 
Reason for Allowance
Claims 1, 8-9, 22-24, 26-35, 44-45 and 51-52 are allowed.

Re. claims 1, 8-9, 22-24, and 26-35, the prior arts fail to disclose, teach, or suggest the computer-assisted medical system as claimed including the combination of a flexible elongate instrument having plurality of wires, a control system and wherein the control system is configured to alter a rigidity of the flexible elongate instrument based on a rigidity profile relative to the extent of motion by adjusting one or more forces applied by the plurality of wires to the distal end of the flexible elongate instrument. 
Re. claims 44 and 51, the prior arts fail to disclose, teach, or suggest the method of controlling a medical device as claimed including the combination of monitoring commanded movement of a flexible elongate instrument, wherein the flexible elongate instrument comprises a plurality of wires extending from a proximal end of the flexible elongate instrument to a distal end of the flexible elongate instrument, each of the plurality of wires useable to steer the distal end of the flexible elongate instrument, determining an extent of a commanded motion of the flexible elongate instrument based on the monitoring and altering a rigidity of the flexible elongate instrument based on a rigidity profile relative to the extent of the commanded motion by adjusting one or more forces applied by one or more wires of the plurality of wires to the distal end of the flexible elongate instrument.
Re. claims 45 and 52, the prior arts fail to disclose, teach, or suggest the non-transitory machine-readable medium comprising a plurality of machine-readable instructions which, when executed by one or more processors associated with a flexible elongate instrument, are adapted to cause the one or more processors to perform a method as claimed including the combination of monitoring movement of the flexible elongate instrument, the flexible elongate instrument comprising a plurality of wires extending from a proximal end of the flexible elongate instrument to a distal end of the flexible elongate instrument, each of the plurality of wires useable to steer the distal end of the flexible elongate instrument; determining an extent of a motion of the flexible elongate instrument in a first direction based on the monitoring and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior arts made of record and not relied upon are considered pertinent to Applicant’s disclosure:
-	Hunter et al., US20150011830, Fig. 2A-B and 3B, discloses a flexible elongate shaft, plurality of wires, and a computer system. However the computer system is not configured to alter a rigidity of the flexible elongate instrument based on a rigidity profile relative to the extent of motion by adjusting one or more forces applied by the plurality of wires to the distal end of the flexible elongate instrument.
-	Chopra, et al., US20120289777, Fig. 2, discloses a flexible elongate shaft, plurality of wires, and a computer system. However the computer system is not configured to alter a rigidity of the flexible elongate instrument based on a rigidity profile relative to the extent of motion by adjusting one or more forces applied by the plurality of wires to the distal end of the flexible elongate instrument.
-	Tartaglia US20060089531- Fig. 2A, discloses a flexible elongate shaft, plurality of wires, and a computer system. However the computer system is not configured to alter a rigidity of the flexible elongate instrument based on a rigidity profile relative to the extent of motion by adjusting one or more forces applied by the plurality of wires to the distal end of the flexible elongate instrument.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.N.V./
Examiner
Art Unit 3771


/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771